MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D), this                               Sep 30 2019, 11:17 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                             CLERK
                                                                           Indiana Supreme Court
purpose of establishing the defense of res judicata,                          Court of Appeals
                                                                                and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Taffanee L. Keys                                       Jennifer Lee, Esq.
The Keys Law Office                                    Lee, Cossell & Crowley, LLP
Indianapolis, Indiana                                  Indianapolis, Indiana



                                             IN THE

    COURT OF APPEALS OF INDIANA

Jessica Curd,                                             September 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-SC-2598
        v.                                                Appeal from the Marion Small
                                                          Claims Court, Wayne Township
Regina Harrington,                                        The Hon. Gerald B. Coleman,
                                                          Judge
Appellee-Plaintiff.
                                                          Trial Court Cause No.
                                                          49K08-1806-SC-3795



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019                 Page 1 of 7
                                          Case Summary
[1]   In June of 2016, Jessica Curd attacked Regina Harrington at a party, scratching

      her face. As a result of the scratches, Harrington lost income and incurred

      medical expenses. Harrington brought a small claims battery action against

      Jessica, and the small claims court ultimately entered judgment in favor of

      Harrington for $6500.00. Jessica contends that neither the judgment nor the

      award of damages is supported by sufficient evidence. Because we disagree, we

      affirm.


                            Facts and Procedural History
[2]   On June 12, 2016, Harrington was romantically involved with Armon Curd,

      the ex-husband of Jessica. That day, Harrington was invited to attend the

      Indianapolis graduation party of Armon and Jessica’s daughter, Lauren. As

      Harrington sat on a couch speaking with Simone Curd, another of Armon and

      Jessica’s daughters, she felt an “aggressive brush against [her] leg” from Jessica.

      Tr. Vol. II p. 64. Armon and Simone spoke with Jessica about her behavior,

      and “things seemed to dissipate.” Tr. Vol. II p. 65. Armon suggested to

      Harrington that she have some food, and she walked down a hallway to a buffet

      in another room. Jessica followed and, as she bent down to get a bottle of

      water for her boyfriend, Harrington bumped into her. Harrington and Jessica

      then began to argue, and Jessica struck Harrington in the face, leaving several

      scratches.

[3]   An emergency medical technician treated Harrington at the scene, she sought

      further medical care the next day, and she was later treated by a dermatologist



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 2 of 7
      and a scar revisionist, the latter of which she has seen over ten times. As a

      result of Jessica’s scratches, Harrington has incurred medical expenses of well

      over three thousand dollars, missed some work, and will have permanent

      scarring.

[4]   On June 4, 2018, Harrington brought a small claims battery action against

      Jessica, seeking $5000.00 in damages, a request later increased to $8000.00.

      The small claims court held a bench trial on August 28, 2019. Harrington

      testified that her injuries caused her to miss work, which, in turn, caused her

      yearly work bonus to drop from its average of $30,000.00 to approximately

      $15,000.00. Harrington indicated that her

              [t]otal losses in a dollar figure would definitely be more than
              thirty thousand. They far exceed the eight given the investment
              of time. I don’t even live in this state I’ve had to travel back and
              forth. My attorney fees, my time away from work, potential
              where I could have lost growth. [T]he mental anguish, I mean
              just in dealing with this whole deal.
      Tr. Vol. II p. 80.
[5]   On August 30, 2019, the small claims court entered a $6500.00 judgment in

      favor of Harrington. The small claims court made the following findings

      relevant to the question of damages:

              14.      Because [Harrington] suffered several lacerations on her
                       face, paramedics were called and [Harrington] received
                       medical treatment.
              15.      [Harrington] had to subsequently cancel several work
                       appointments because of her injuries.
              16.      [Harrington] had several visits with physicians about the
                       injuries to her face.



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 3 of 7
              17.      [Harrington]’s physicians indicate that there will be some
                       permanent marks on her face in the form of scar tissue or
                       loss of color.
              18.      [Harrington] incurred approximately $3000.00 in medical
                       bills.
      Appellant’s App. Vol. II p. 10.


                                 Discussion and Decision
[6]   We review a small claims court’s judgment for clear error. Bokori v. Martinoski,

      70 N.E.3d 441, 443 (Ind. Ct. App. 2017). A deferential standard of review is

      particularly important in small claims actions, where trials are informal with the

      sole objective of dispending speedy justice according to the rules of substantive

      law. Lae v. Householder, 789 N.E.2d 481, 483 (Ind. 2003). In conducting

      appellate review of a small claims court’s findings and conclusions after a bench

      trial, we consider only the evidence favorable to the judgment and all

      reasonable inferences flowing therefrom. Estate of Henry v. Woods, 77 N.E.3d

      1200, 1204 (Ind. Ct. App. 2017). We neither reweigh the evidence nor assess

      witness credibility. Id.


                                               I. Liability
                                            A. Self-Defense
[7]   In Indiana, a person is liable for the tort of battery if she acts intending to cause

      harmful or offensive contact to another person or an imminent apprehension of

      such contact and harmful contact occurs. Mullins v. Parkview Hosp., Inc., 865

      N.E.2d 608, 610 (Ind. 2007). “A touching, however slight, may constitute an

      assault and battery.” Knight v. Ind. Ins. Co., 871 N.E.2d 357, 362 (Ind. Ct. App.



      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 4 of 7
      2007). Jessica does not deny that she scratched Harrington but contends,

      essentially, that the small claims court erred in not finding that she acted in self-

      defense. Jessica points to her testimony that (1) Harrington intentionally

      bumped into her as she was bent over, causing her to lose balance, (2) she put

      her arm up because it appeared that Harrington was about to strike her, and (3)

      she struck Harrington after first being struck. The small claims court, however,

      was under no obligation to credit Jessica’s testimony that she acted in self-

      defense and did not. Jessica’s argument is nothing more than an invitation to

      reweigh the evidence, which we will not do. See Estate of Henry, 77 N.E.3d at

      1204.

                                           B. Incurred Risk
[8]   Jessica also argues that her liability should be mitigated because Harrington

      incurred the risk that Harrington might be injured. “Incurred risk can be found

      as a matter of law only if the evidence is without conflict and the sole inference

      to be drawn is that the plaintiff knew and appreciated the danger caused by the

      defendant’s negligence, but nevertheless accepted it voluntarily.” Lilge v.

      Russell’s Trailer Repair, Inc., 565 N.E.2d 1146, 1150–51 (Ind. Ct. App. 1991).

      Jessica bases this argument, as she did her first, upon her testimony and seems

      to be arguing that Harrington should be assessed a greater portion of fault

      because of her testimony that Harrington was the initial aggressor. At the very

      least, while it is true that the trial court found that Harrington bumped Jessica,

      it did not find that Harrington did so intentionally. This argument, as with

      Jessica’s first, is based on the notion that the small claims court was required to




      Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 5 of 7
       credit her version of events, which it was not. We reject Jessica’s second

       invitation to reweigh the evidence. See Estate of Henry, 77 N.E.3d at 1204.

                                               II. Damages
[9]    Finally, Jessica argues that there is insufficient evidence to sustain the small

       claims court’s award of $6500.00 in damages to Harrington. We disagree.

       Harrington testified that, as result of Jessica’s battery, she incurred more than

       $3000.00 in medical bills, lost approximately $15,000.00 of bonus income, and

       suffered other losses, with the total coming to over $30,000.00. This testimony

       is certainly more than enough to sustain an award of $6500.00 in damages. See

       Travelers Indem. Co. v. Armstrong, 442 N.E.2d 349, 357 (Ind. 1982) (“[U]nder the

       evidence presented, the jury was at liberty to award as much as $10,000.00 […]

       or as little as $4,250.00[.] The [$8729.62] verdict was within the limits of the

       evidence and cannot be disturbed.”).

[10]   Jessica claims that the small claims court’s award is partially based on a

       $3000.00 surgery that had not yet occurred at the time of trial and may never

       occur. To the extent that the small claims court’s findings address medical

       expenses, however, they address only the medical expenses incurred by

       Harrington prior to trial. Jessica also suggests that any claims of damages

       without documentation cannot be awarded. Jessica does not cite to any

       authority for the proposition that testimony unsupported by documentation is

       insufficient to support an award of damages, and we are aware of none.

       Finally, Jessica points to some evidence that she claims tends to undercut

       Harrington’s evidence as to damages. Even if we assume, arguendo, that Jessica



       Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 6 of 7
       is correct that the evidence she identifies undercuts Harrington’s, it was the

       small-claims court’s job to evaluate the evidence, and we will not second-guess

       its conclusions in this regard. See Estate of Henry, 77 N.E.3d at 1204.

[11]   We affirm the judgment of the small claims court.

       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-2598 | September 30, 2019   Page 7 of 7